


Exhibit 10.34

 

[Fluor Letterhead]

 

August 5, 2010

 

Mr. Mike Steuert

2032 Bantry Drive

Roanoke, TX 76262

 

Dear Mike:

 

It is my pleasure to inform you that the Organization and Compensation Committee
of the Board of Directors has approved a special retention award for you which
has been structured as follows:

 

Award Amount:

 

$375,000 total award value which is granted in restricted stock units (RSUs) as
of August 4, 2010 at the Fluor stock closing price on that day of $49.22.

 

 

 

Retention Period:

 

August 4, 2010 through June 1, 2012.

 

 

 

Retention Agreement:

 

7,619 Restricted Stock Units will vest on June 1, 2012 subject to the successful
fulfillment of your responsibilities as Chief Financial Officer during the
Retention Period and according to the terms and conditions set forth in the
attached Restricted Stock Unit Agreement (Attachment I).

 

Please indicate your acknowledgment of the terms of the letter by signing in the
space provided and returning the original to Executive Compensation.  You should
also retain a copy for your file.

 

If you should have any questions, please call me at 469.398.7148 or Richard Fine
at 469.398.7633.

 

Sincerely,

 

 

 

 

 

/s/ Alan L. Boeckmann

 

 

Alan L. Boeckmann

 

 

 

 

 

 

 

 

Agreed by:

 

 

 

 

 

 

 

 

/s/ D. Michael Steuert

 

8/30/10

Mike Steuert

 

Date

 

 

 

ALB:rjf

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT I

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (“Agreement”) entered into as of August 4,
2010 (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and Mike Steuert (“Grantee”) evidences the grant to
Grantee of a Stock Unit Award (“RSU Award”) under the Fluor Corporation 2008
Executive Performance Incentive Plan (“Plan”).  Capitalized terms used in this
Agreement and not defined herein have the meaning set forth in the Plan.

 

Section 1.                                          AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of the Plan,
including any terms, rules or determinations made by the Committee, pursuant to
its administrative authority under the Plan and such further terms as are set
forth in the Plan that are applicable to awards thereunder, including without
limitation provisions on adjustment of awards, non-transferability, satisfaction
of tax requirements and compliance with other laws.

 

Section 2.                                          RESTRICTED STOCK UNIT AWARD

 

The Company hereby awards Grantee a right to receive 7,619 shares of Company
common stock (“Shares”) pursuant to this RSU Award, subject to the terms and
conditions set forth herein.  Subject to the provisions of Section 3 and
Section 4 hereof, upon the issuance to Grantee of Shares hereunder, Grantee
shall receive cash in amounts equivalent to dividends or distribution paid or
made by the Company with respect to an equivalent number of common shares.

 

Section 3.                                          RESTRICTIONS ON SALE OR
OTHER TRANSFER

 

Each restricted stock unit (“RSU”) awarded to Grantee pursuant to this Agreement
shall be subject to forfeiture to the Company and each RSU may not be sold or
otherwise transferred except pursuant to the following provisions:

 

(a)                                  The RSUs shall be held in book entry form
by the Company until (1) the restrictions set forth herein lapse in accordance
with the provisions of Section 4, at which time the RSUs will be converted to
shares of Company common stock, or (2) until the RSUs are forfeited pursuant to
Section 3(c) hereof.

 

(b)                                 No such RSUs may be sold, transferred or
otherwise alienated or hypothecated so long as such RSUs are subject to the
restrictions provided for in this Agreement.

 

(c)                                  Upon your termination of employment with
the Company or its subsidiaries for any reason other than those which result in
a lapse of restrictions pursuant to Section 4(a)(3), then any such Shares
subject to such RSUs as to which the foregoing restrictions have yet to lapse
pursuant to Section 4, shall be forfeited by you and acquired by the Company at
no cost to the Company on the date of such termination of employment.

 

Section 4.                                          LAPSE OF RESTRICTIONS

 

(a)                                  The restrictions set forth in Section 3
hereof shall lapse (provided that such RSUs have not previously been forfeited
pursuant to the provisions Section 3(c) hereof) with respect to the number of
RSUs determined as specified below upon the occurrence of any of the following
events (any such event, a “Vest Date”):

 

(1)                                  None of the restrictions upon the RSU
subject to this RSU Award shall lapse unless and until the Company meets the
performance goal of $294,100,000 net earnings for the fiscal year ending 2010 as
adjusted by the Committee in its sole discretion to exclude the following
events: (i) changes in accounting principles, (ii) accruals for reorganization
and restructuring programs, (iii) extraordinary items as determined for
financial statement purposes; and (iv) any special disposition of assets
affecting operating cash flow.

 

(2)                                  The RSUs subject to this RSU Award shall
vest and restrictions lapse on June 1, 2012, provided that Grantee’s employment
with the Company has not terminated on or before such date.

 

(3)                                  Notwithstanding the foregoing, the
restrictions set forth in Section 3 hereof shall lapse immediately (provided
that such RSUs have not previously been forfeited pursuant to the provisions of
Section 3(c) hereof) as set forth in the foregoing paragraph with respect to all
RSUs which remain subject to the foregoing restrictions, if prior to June 1,
2012, the employment of the Grantee by the Company or its subsidiaries is
terminated on account of death, Disability or a Qualifying Termination within
two (2) years following a Change of Control of the Company as determined by the
Committee in accordance with the Plan. In the event of Grantee’s Retirement from
the Company, the restrictions set forth in Section 3 hereof shall continue to
lapse (provided that such RSUs have not previously been forfeited pursuant to
the provisions of Section 3 (c) hereof) as set forth in Section 4(a)(2) hereof
with respect to all RSUs which remain restricted, if prior to June 1, 2012, the
Grantee Retires and delivers a signed non-competition agreement in a form
acceptable to the Company.  However, under all circumstances, any RSUs held less
than one year from date of grant will be forfeited.  Nothing in the Plan or this
Option confers any right of continuing employment with the Company or its
subsidiaries.

 

1

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Retirement” means your retirement as determined
in accordance with applicable Company personnel policies and the Plan policies,
and with the consent of the Executive Committee of the Board of Directors.  For
purposes of this Agreement, “Disability” means your disability as determined in
accordance with applicable Company personnel policies and the Plan policies. 
The term “Qualifying Termination” means your involuntary termination of
employment by the Company without Cause or your resignation for Good Reason. 
For this purpose, “Cause” means your dishonesty, fraud, willful misconduct,
breach of fiduciary duty, conflict of interest, commission of a felony, material
failure or refusal to perform your job duties in accordance with Company
policies, a material violation of Company policy that causes harm to the Company
or its subsidiaries or other wrongful conduct of a similar nature and degree and
“Good Reason” means a material diminution of your compensation (including,
without limitation, base compensation, annual bonus opportunities, and/or equity
incentive compensation opportunities), a material diminution of your authority,
duties or responsibilities, a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report or a
material diminution of the budget over which you retain authority.

 

(b)                                 No RSUs shall be vested and converted to
Shares and delivered to the Grantee or Grantee’s legal representative as herein
above provided unless and until the statutory amount of federal, state or local
tax withholding or other employment tax obligations the Company determines is or
may be required under applicable tax laws or regulations in connection with the
taxable income resulting from the lapse of the restrictions set forth in
Section 3 (the “Tax Withholding Obligation”) has been withheld or paid pursuant
to Section 5.

 

Section 5.                                          TAX WITHHOLDING

 

(a)                                  Upon the lapse of the restrictions
applicable to the RSU Award on a Vest Date, the RSUs will be converted to Shares
and you will recognize ordinary income.  Your acceptance of this RSU Award shall
constitute your instruction to the Company to withhold a whole number of Shares
as the Company determines to be appropriate to equal an amount sufficient to
satisfy your Tax Withholding Obligation.  The closing price at which the
Company’s common stock is sold on the New York Stock Exchange on the Vest Date
(the “Fair Market Value”) will be used to calculate the amount of taxable income
and the Tax Withholding Obligation due to the lapse of the restrictions on the
Vest Date. The Tax Withholding Obligation on the Vest Date will be divided by
the Fair Market Value on the Vest Date and rounded up to the nearest whole
number to determine how many Shares will be withheld by the Company to pay your
Tax Withholding Obligation. The remaining Shares will be delivered to you. To
the extent that rounding causes the Fair Market Value of the Shares withheld to
exceed your Tax Withholding Obligation, the Company agrees to apply any such
excess to your federal income tax.

 

(b)                                 Regardless of any action the Company takes
with respect to any or all tax withholding obligations that arise with respect
to the RSU Award, you shall remain ultimately liable and responsible for all
such taxes.

 

Section 6.                                          CONFIDENTIALITY; NO RIGHT TO
CONTINUING EMPLOYMENT

 

This Agreement and the receipt of any RSUs hereunder are conditioned upon
Grantee not disclosing this Agreement or said receipt to anyone other than
Grantee’s spouse or financial advisor or senior management of the Company or
senior members of the Company’s Legal Services, and Executive Services
departments during the period prior to the lapse of the restrictions hereunder.
If disclosure is made by Grantee to any other person not authorized by the
Company, Grantee hereby agrees to forfeit any RSUs received hereunder and to
surrender to the Company said Shares. Nothing in the Plan or this Agreement
confers any right to continuing employment with the Company or its subsidiaries.

 

Section 7.                                          ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 8.                                          EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement. If you have not electronically signed
this Agreement within two (2) months, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue shares to you under this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

 

FLUOR CORPORATION

 

 

 

 

 

by

/s/ Alan L. Boeckmann

 

 

 

 

 

Alan L. Boeckmann

 

 

Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------
